DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recited the limitation “during game play, selectively awarding a plurality of loot boxes, the awarding of one loot box respectively following receipt of a particular skillful action, respectively following receipt of a particular skillful action,”. As best understood the duplicate instance of  “respectively following receipt of a particular skillful action” should be deleted or alternatively changed to “respectively following receipt of the particular skillful action”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 10-12, and 14-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Specifically, the claims are directed to the abstract idea of certain methods of organizing human activity in the form of the fundamental practice of rules for a wagering game, see MPEP 2106.04(a)(2).  
Claims 1 and 11 recite the limitations, “providing…a wager-based game configured to receive input relating to a skillful action, providing for the wager-based game a minimum return-to-player (RTP) and a maximum RTP, and at least one pay schedule for each of the respective ranges of RTPS;” “enabling, for the gaming session, game play and wagers; during game play, selectively awarding a plurality of loot boxes, the awarding of one loot box respectively following receipt of a particular skillful action, respectively following receipt of a particularly skillful action each loot box being configured to award a monetary value to the player including a first monetary value determined according to at least a generated random number and a selected pay table, the loot box being configured for a deferred evaluation to award a second monetary value to the player that is at least partially dependent upon the minimum and maximum RTP of the wager-based game and at least one of a player action and an event occurring within the game after the loot box is awarded; awarding the first monetary value to the player; enabling continued game play and wagers after awarding the loot box; evaluating the loot box at a predetermined time in the wager-based game after the loot box has been awarded and determining the second monetary value to be awarded to the player according to the minimum and maximum RTP of the wager-based game and to at least one of the generated random number, the selected pay table and events or game states that occurred during gameplay; and awarding the second monetary value to the player”
Claims 21 and 27 recite “enabling, for the gaming session, game play and wagers; during game play, selectively awarding a loot box upon receipt… of a skillful interaction by the player, the loot box being configured to award a first portion of a monetary value to the player determined according to at least a generated random number and a selected pay table, the loot box being configured for a deferred evaluation that is at least partially dependent upon at least one of a player action and an event occurring within the game after the loot box has been awarded; awarding first portion of the determined monetary value; enabling continued game play and wagers after awarding the loot box; determining whether at least one predetermined criteria for award of a second portion of the determined monetary value to the player has been met during the continued game play since the loot box was awarded; evaluating the loot box at a predetermined time and determining the second portion of the monetary value to be awarded to the player depending on whether the at least one predetermined criteria for award of the second portion of the determined monetary value has been met during the continued game play; and awarding the determined second portion of the determined monetary value to the player.”
In each case these limitations describe a simple wagering game in which on the basis of a wager and a generically claimed “skillful interaction” (which could for example be a particular play in a game of cards for example) a player is provided an award which has a specific but abstract series of steps in its determination. Although the recitation of the rules for the game are brief and broad and the recitation of the abstract rules governing calculation of the award are longer, in the examiner’s opinion this is still simply recitation of a fundamental economic practice or principle, in this case rules for a wagering game.
This judicial exception is not integrated into a practical application because the remaining elements including a “gaming machine,” processor, memory, a display, an input interface and a payment acceptor in the input interface, the at least one processor being configured to execute computer-readable instructions stored in the memory, a display for the game program, as well as receipt of inputs by the EGD, are simply recitation of generic computer elements that are merely using a computer as a tool to implement the abstract idea see MPEP 2106.05(f). Further the recitation of a payment acceptor for establishing a credit balance is adding insignificant extra-solution activity ancillary to the abstract idea which is also attempting to tie the abstract idea to the particular field of use of casino gaming machines, see MPEP 2106.05(g) and 2106.05(h). None of these elements appear to be applying the judicial exception with, or by a particular machine nor do they appear to represent an improvement to the functioning of a computer or technology. Rather they are simple implementing the abstract idea on a “gaming machine” which constitutes recitation of generic computer components, and as such these limitations fail to integrate the abstract idea into a practical application.
Dependent claims 2, 4-10, 12, 14-19, 22-26, and 28-32 recite additional abstract details of the judicial exception and likewise fail to integrate the abstract idea into a practical application.
The Independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the remaining elements including a generically claimed “gaming machine,” processor, memory, a display, an input interface and a money acceptor, the at least one processor being configured to execute computer-readable instructions stored in the memory, as well as a display for the program are routine and conventional computer elements and functionality well-known in the art. Further the courts have held that computer functionality such as “Performing repetitive calculations” (See Bancorp Services v. Sun Life) represent routine and conventional computer activity when claimed generically at a high level. Therefore, these elements fail to add significantly more than the abstract idea. Further, with regard to the money acceptor for establishing a credit balance, Walker et al., US 2004/0204228 teaches that this is routine and conventional computer activity well-known in the gaming arts (Par. 58), as such it fails to add significantly more than the abstract idea.
Dependent claims 2, 4-9, 12, 13-19, 22-26, and 28-32 recite additional abstract details of the abstract idea and likewise fail to add significantly more than the abstract idea.

Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered.
With regard to arguments directed to rejection under 35 U.S.C. 101, they are not persuasive. Regarding arguments directed to Prong 1 analysis, the examiner disagrees. In the examiner’s opinion the claims recite abstract rules for a wagering game. That the game is not identical to the type of game in In Re Smith does not preclude the recitation of rules for a wagering game. Rather in the claims at issue the claims recite a game with a wager, at least one game interaction, and then an abstract method for calculating the award to provide to the player. That the game is recited simply and broadly does not mean that the rules are not recited. Further the award calculation is not an improvement to technology but rather is itself an abstract series of steps for calculating an award. 
Regarding arguments directed to Prong 2 analysis, the examiner disagrees. Applicant asserts that the claims are directed to a hybrid gaming system which represents an improvement to technology. However, a “skillful interaction” is so broad as to encompass nearly any wagering game aside from explicit games of chance. Indeed, card games and even video poker generally involve some level of “skillful interaction” even if it is simply following optimal strategy rather than another possible play. Further that the valuation of the loot box considers the minimum and maximum RTP(return to player) of the machine is simply an abstract design consideration that is itself generally constrained by regulatory gaming requirements for the minimum return to player and casino preference in generated profit on the maximum return to player. This is not an improvement to technology but merely amounts to an abstract design consideration of the gaming algorithm. Applicant argues that recitation of elements of a “hybrid gaming system” represent an improvement to technology. However, in the examiner’s opinion such improvements are not recited in the claims. As describe above, generic high level recitation of a “skillful interaction” and “RTP” are so broad as to encompass many traditional wagering games and further are merely recitation of an abstract elements themselves. The additional element in the claims that exist are mere recitation of generic computer components referred to under the name “gaming machine.” There is no “additional element or combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. As such rejection under 35 U.S.C. 101 is considered proper.
Regarding rejection under 35 U.S.C. 103, in light of applicant’s arguments and amendments to the claims, rejection is withdrawn. In particular, in the examiner’s opinion the prior art of record does not teach where the awarded “loot box” is divided into deferred and non-deferred portions where the deferred portion is evaluated and awarded at a “predetermined” time after awarding of the first monetary award of the loot box and continued game play and wagers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715